IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


IN RE: GENERAL STATEWIDE                         : No. 533 Judicial Administration Docket
JUDICIAL EMERGENCY - SUPREME                     :
COURT OPERATIONS                                 :


                                           ORDER


PER CURIAM


       AND NOW, this 17th day of March, 2020, in accordance with this Court’s order

declaring a general, statewide judicial emergency, see 531 Judicial Administration

Docket (March 16, 2020), on account of COVID-19, and to safeguard the health and

safety of court personnel, court users, and members of the public, the Court DIRECTS

that the due dates for any filings due in the Supreme Court between March 16, 2020,

and March 30, 2020, are EXTENDED by 15 days, except for

       A.     Matters governed by Rule of Appellate Procedure 903(c)(1)(ii) (relating to

appeals in matters arising under the Pennsylvania Election Code);

       B.     Matters governed by Rule of Appellate Procedure 3331 (relating to the

review of special prosecutions or investigations);

       C.     Matters classified as Children’s Fast Track, see Pa.R.A.P. 102 (relating to

definitions); and

       D.     Any matters where the Supreme Court Prothonotary directs otherwise.

       Filings encompassed by exceptions A, B, or C above must be made within the

time established by general rule using the PACFile electronic filing system.          See

Pa.R.A.P. 125 (relating to electronic filing).
      Any future orders regarding Supreme Court operations during the COVID-19

situation will be docketed at this number and will be posted on the Unified Judicial

System website.

      The Prothonotary is DIRECTED to transmit this order to the Pennsylvania Bar

Association, with a request that such association promptly forward the notice to all

members.




                       [533 Judicial Administration Docket - 2]